HAWKINS, Presiding Judge.
In Cause No. 24,436, upon the docket of this court, relator, as appellant, appealed to this court from a conviction in the district court of Hardeman County, Texas, carrying a punishment of life imprisonment in the penitentiary.
*512The appeal was dismissed because of appellant’s escape from custody pending the appeal. (154 Texas Crim. Rep. 3, 224 S. W. 2d 479.)
The record in- that case affirmatively reflects that the question upon which relator seeks to now nullify that judgment was a part of and was relied upon by appellant in the appeal mentioned.
The order dismissing the appeal because of appellant’s escape from custody after invoking the jurisdiction of this court, had the effect of making final the judgment appealed from and an adverse adjudication of the question presented upon appeal.
Relator, in so far as this court is concerned, has had his day in court upon the question here presented, and, accordingly, the application for the writ of habeas corpus is refused.